Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 9751625).
Re’ Claim 1. Phan discloses an unmanned aerial vehicle system comprising: an unmanned aerial vehicle (see Fig. 13) equipped with fuel storage (Fig. 9 element 12) and a hybrid drive system (14, 16) operable to produce electrical power to operate the unmanned aerial vehicle using fuel from the fuel storage;
a base station 250 equipped with a tether 206 extending from the base station and having a distal end releasably electrically connected to the unmanned aerial vehicle, wherein the hybrid drive system is operable to provide electrical power to operate the unmanned vehicle aerial vehicle when the tether is released from the unmanned aerial vehicle (Column 13: 60-end, Column 14: 1-12).
Phan teaches the tether 206 which is operable to provide electrical power from a base station to operate an unmanned vehicle 200 when attached thereto however Phan discloses generator system 10 and tether 206 attached to ground unmanned vehicle 272, while in a separate embodiment of the UAV the ground station 250 does not explicitly include a separate generator. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaching of the ground vehicle embodiment in the UAV embodiment, in order to provide as stated a longer operational life of the UAV. 

Claim(s) 2-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 9751625) in view of Brotherton-Ratcliffe (GB 2529021).
Re’ Claim 2, 10. Brotherton teaches what Phan does not teach The system of claim 1 wherein the base station is equipped with a docking pole 101 having a designated landing area (Fig. 2) supporting the distal end of the tether above the base station and the tether is extendable beyond the end of the docking pole (in combination with Phan) when connected to the unmanned aerial vehicle to permit flight of the unmanned aerial vehicle adjacent the docking pole (as best interpreted from the combination with Phan). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaching of the docking pole from Brotherton in the invention of Phan in order to provide a platform raised to provide better communication across a distance.
Re’ Claim 3, 11. Brotherton teaches what Phan does not teach The system of claim 2 wherein the unmanned aerial vehicle and the docking pole further include complementary portions of a docking system (Clearly shown in Fig. 2), the docking system operable to allow the unmanned aerial vehicle to be docked to the docking pole such that the releasable end of the tether is electrically engaged with the unmanned aerial vehicle (This disclosed in combination with Phan). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaching of the docking pole from Brotherton in the invention of Phan in order to provide a platform raised to provide better communication across a distance when connected to the pole.
Re’ Claim 4, 12. The combination of Phan and Brotherton teaches The system of claim 3 wherein, once the tether has engaged the unmanned aerial vehicle, the unmanned aerial vehicle can be flown away from the docking pole with the tether attached, power for the unmanned aerial vehicle being supplied through the tether (Phan - Column 13: 60-end, Column 14: 1-12).
Re’ Claim 5. The combination of Phan and Brotherton does not teach The system of claim 4 wherein the docking pole can be moved between an extended position wherein the unmanned vehicle can dock and undock from the docking pole and a retracted position. The Examiner takes official notice that it is old and well known in the art at the time of the invention to use a telescoping pole in the invention in order to provide a means to heighten the landing platform or to store when retracted for transport. 
Re’ Claims 6, 13, 19. The combination of Phan and Brotherton The system of claim 3 wherein the docking pole further includes a fuel supply line and a releasable refueling connector and the unmanned vehicle includes a refueling connector complementary to the releasable refueling connector, the refueling connector on the unmanned aerial vehicle engaging the releasable refueling connector when the unmanned vehicle is docked to allow fuel to be provided to the fuel storage on the unmanned aerial vehicle (Phan discloses powering a vehicle with a tether while Brotherton teaches in page 4: ln 27 fuel being transferred from the docking pole to the hybrid drive of the UAV). 
Re’ Claim 7. The combination of Phan and Brotherton does not teach The system of claim 1 wherein unmanned aerial vehicle includes a safety interlock operable to ensure that the hybrid drive system produces electricity to power the unmanned aerial vehicle before the tether can be disconnected from the unmanned aerial vehicle. The Examiner takes official notice that it is old and well known in the art at the time of the invention to use a locking means for the connector of the tether in the invention of phan in order to provide a means to only disconnect when desired (for example if the tension is too high or longer range is needed beyond the tether radius – as disclosed in Phan). 
Re’ Claim 8. Phan teaches The system of claim 3 wherein the unmanned aerial vehicle includes a flight control system (Column 8: 57-58) operable to automatically position and dock the unmanned aerial vehicle on the docking pole to engage the tether and reestablish the electrical connection between the unmanned aerial vehicle and the base station.
Re’ Claim 9. Phan teaches The system of claim 6 wherein the unmanned aerial vehicle includes a flight control system (Column 8: 57-58) operable to automatically position and dock the unmanned aerial vehicle on the docking pole to re-engage the tether electrically and to engage the refueling connector with the releasable fuel connector to permit fuel to be transferred to the fuel storage on the unmanned aerial vehicle. 

Re’ Claims 14-18, and 20-21. The Rejections applied to claims 1-4 are applied mutatis mutandis to the Limitations of claims 14-18, and 20-21, further Phan further discloses at least one battery to provide electrical power to operate the vehicle (abstract). Therefor Claims 14-18, and 20-21 are rejected
Re’ Claim 22. The Rejections applied to claims 6, 13, and 19 are applied mutatis mutandis to the method Limitations of claim 22, Therefor Claim 22 is rejected
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642